DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, because the limitation “the occlusion bed outlet side defines a slot for the tubing” in Line 5 is a substantially duplicate limitation of the same in Claim 1, Line 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Mou (PG Pub US 20100129248 A1).

    PNG
    media_image1.png
    540
    796
    media_image1.png
    Greyscale

Annotated figure 14 of Jess
In Re Claims 1 and 5, Jess discloses A pump head (Figure 14) for a peristaltic pump (16 in Figure 1), comprising: an occlusion bed (80); a rotor guide (not labeled, see shaded region in annotated Figure 14 reproduced above); a rotor assembly (70) positioned between the occlusion bed (80) and the rotor guide (see annotated figure above) (Column 7, Lines 53 – 59); 

    PNG
    media_image2.png
    551
    682
    media_image2.png
    Greyscale

Annotated figure 14 of Jess
and wherein the rotor guide defines a rotor guide recess (see annotated figure above) for the rotor assembly (70); and a pathway for tubing (14), the pathway comprising an inlet portion (annotated above), an outlet portion (annotated above), and a connecting portion (arcuate portion 81) that connects the inlet portion to the outlet portion (81 is in the middle of the inlet portion and outlet portion as depicted in the annotated figure reproduced above), wherein the occlusion bed (80) is movable with respect to the rotor guide (annotated above) and the rotor assembly (70) (see Column 7, Lines 61 – 63), and wherein the inlet portion of the pathway is defined between the occlusion bed and the rotor guide (the annotated figure above discloses that the occlusion bed is on one side of the inlet portion for the tube 14 and the rotor guide is on the other side of the inlet portion for the tube 14), the outlet portion of the pathway is defined between the occlusion bed and the rotor guide (the outlet portion in the annotated figure above is next to the sensors 20,21; the occlusion bed is on one side of the outlet portion for the tube 14 and the rotor guide is on the other side of the outlet portion for the tube 14), and the connecting portion of the pathway is defined between the occlusion bed (80) and the rotor assembly (70) (the circumference of rotor 7 is on one side of connecting portion 81 for the tube 14 and the arcuate portion 81 is on the other side of the connecting portion 81 for the tube 14); the rotor guide (not labeled, see shaded region in annotated Figure 14 reproduced above) has a rotor guide inlet side (the portion of the rotor guide that forms the inlet portion), and wherein the rotor guide has a rotor guide outlet side (the portion of the rotor guide that forms the outlet portion); the occlusion bed outlet side defining a slot (see space between 20 and 21 in Figures 11 and 14) for the tubing (14), wherein the tubing (14) is compressed between the occlusion bed inlet side and the rotor guide inlet side (there is a kink in the tubing in Figure 14 in the region labeled “inlet portion” in second annotated Figure 14), and wherein the tubing is seated on the rotor guide outlet gap (in the region between 20 and 21 in Figures 11 and 12) and appears to be free to slide into the slot.
Jess is silent with regards to the rotor guide inlet side defining a rotor guide inlet groove, and wherein the rotor guide outlet side defining a rotor guide outlet groove.
However, Mou discloses a pump head (Figures 1 and 2) having a pathway comprising an inlet portion (11), an outlet portion (12) and a connecting portion (adjacent to 20, 21) that connects the inlet portion to the outlet portion; the outlet side defining a slot (64) for the tubing (1), wherein the tubing is compressed in the inlet side groove (61), and wherein the tubing (1) is seated on the outlet groove (anchoring half groove portion of 64) and is free to slide into the slot (paragraph [0020]; Figures 1, 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor guide inlet side and rotor guide outlet side of Jess to have an inlet groove and outlet groove respectively as taught by Mou such that the tubing is free to slide in the slot as taught by Mou for the purpose of allowing excess tube slack to tunnel out of the pump head area (paragraph [0020]).

    PNG
    media_image3.png
    414
    576
    media_image3.png
    Greyscale

Annotated Figure 15 of Jess
In Re Claim 2, the combined references above disclose all the limitations of Claim 1, and Jess further discloses that the rotor assembly (70) comprises: a mounting block (75); a plurality of roller bearings (there are four – 71a – 71d); and a cover plate (this is best seen in Figure 15 in the vicinity of where label 70 points, note that this plate has the slot 74 in Figure 11), wherein a rotor (see annotated figure above) of a motor (Column 10, Line 44: “means for rotatably driving said rotor”; also see annotated figure above – one of ordinary skill in the art at the effective filing date of the invention would have appreciated that the indicated element would constitute a motor) is positioned in operative communication with the mounting block to drive the rotor assembly (the annotated rotor of the motor is clearly connected to the rotor assembly 70 as depicted in Figure 15, therefore it is in operative communication to drive the rotor assembly).

In Re Claim 3, the combined references above disclose all the limitations of Claim 2, and Jess further discloses that the connecting portion (81) of the pathway is defined between the rotor assembly (70) and the occlusion bed (80) such that the tubing (14) contacts at least one roller bearing (71a) of the plurality of roller bearings (as shown in Figure 14, the tube 14 contacts roller bearing 71a when the latter is in the connecting portion 81 of the pathway).

    PNG
    media_image4.png
    540
    736
    media_image4.png
    Greyscale

Annotated Figure 11 of Jess
In Re Claim 4, the combined references above disclose all the limitations of Claim 2, and Jess further discloses that the cover plate (this is best seen in Figure 15 in the vicinity of where label 70 points, note that this plate has the slot 74 in Figure 11) defines a gap (best seen in annotated shaded region of Figure 11 reproduced above) between the rotor assembly (70) and the occlusion bed (80) for receipt of the tubing (14).


Claims 7, 8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Mou (PG Pub US 20100129248 A1) and further in view of Jarnagin (US Patent 9,072,540 B2).

In Re Claim 7, Jess and Mou disclose all the limitations of Claim 1, however, they do not disclose a cover having an open position and a closed position.
Nevertheless, Jarnagin discloses A pump head (Figure 2) for a peristaltic pump (106 or 110 in Figure 1), comprising: an occlusion bed (130); a rotor assembly (120) positioned adjacent to the occlusion bed; and a pathway (adjacent to 136) for tubing (Column 7, Line 36), wherein the occlusion bed (130) is movable with respect to the rotor assembly (120) (Column 8, Lines 54 – 55), and a connecting portion (132 in Figure 4) of the pathway is defined between the occlusion bed (130) and the rotor assembly (120); a cover (140) having a closed position (Figure 5B) and an open position (Figure 5A); and a mounting plate (122), wherein the cover (140) pivots (around pivot axis 146) with respect to the mounting plate (122) to alternate between the closed position (Figure 5B) and the open position (Figure 5A) (see Column 8, Lines 12 – 16; in order for the pump to operate as disclosed, it must alternate between the closed and open positions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump head of Jess / Mou to incorporate a cover having an open position and a closed position as taught by Jarnagin for the purpose of protecting the pump head from contaminants in the external environment.

In Re Claim 8, the combined references above disclose all the limitations of Claim 7, and Jarnagin further teaches that the occlusion bed (130), rotor assembly (120), and pathway (adjacent to 136) are disposed between the cover (140) and the mounting plate (9) such that the pathway (adjacent to 136) is inaccessible by a user of the pump head when the cover is in the closed position and the pathway (adjacent to 136) is accessible by the user when the cover is in the open position (Column 8, Lines 11 – 15).

In Re Claim 12, the combined references above disclose all the limitations of Claim 7, and with reference to the Figures 5A/5B embodiment, Jarnagin further teaches an inlet side occlusion cam (there are two cam surfaces 155 depicted in Figures 5A/5B, one of them reads on an inlet side occlusion cam and the other reads on an outlet side occlusion cam); and an outlet side occlusion cam (there are two cam surfaces 155 depicted, one of them reads on an inlet side occlusion cam and the other reads on an outlet side occlusion cam), wherein the cover (140) is attached to both the inlet side occlusion cam and the outlet side occlusion cam (150, 155 as depicted) such that the inlet and outlet side occlusion cams are configured to rotate (around pivot axis 146) as the cover pivots between the closed position and the open position (Figure 4 depicts hinge brackets 144, and suggests two hinge connections – one for each cam), and wherein the inlet side occlusion cam and the outlet side occlusion cam (150, 155) each contact the occlusion bed (via two rollers 152, each contacting a respective cam) to move the occlusion bed (18) with respect to the rotor assembly (120) as each of the inlet side occlusion cam and outlet side occlusion cam rotate (Column 8, Lines 11 – 12).  In the modified apparatus, when the occlusion bed of Jarnigin is moved with respect to the rotor assembly, it is moved with respect to the rotor guide of Jess as well. 

In Re Claim 14, the combined references disclose all the limitations of Claim 1, and with reference to Figure 2, Jarnagin discloses a guide rail (134), wherein the occlusion bed (130) is received on the guide rail (134) such that the guide rail (134) guides the occlusion bed (130) as the occlusion bed (130) moves with respect to the rotor guide (165, 122) (see Column 7, Lines 22 – 30).


Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Mou (PG Pub US 20100129248 A1) and further in view of Fujii (PG Pub US 20100224547 A1).

In Re Claim 7, Jess and Mou disclose all the limitations of Claim 1, however, they do not disclose a cover having an open position and a closed position.
Nevertheless, Fujii discloses A pump head (Figure 2) for a peristaltic pump (40 in Figure 1), comprising: an occlusion bed (4), a rotor guide (13, 12, and a portion of 9 that 13 and 12 are mounted on); a rotor assembly (2) positioned between the occlusion bed (4) and the rotor guide (13); and a pathway (3, 13 and adjacent to 4) for tubing (paragraph [0039]), wherein the occlusion bed (4) is movable with respect to the rotor assembly (2) (paragraph [0040]), and a connecting portion (adjacent to 4) of the pathway is defined between the occlusion bed (4) and the rotor assembly (2); a cover (5) having a closed position (Figure 3B) and an open position (Figure 3A); and a mounting plate (9), wherein the cover (5) pivots (around rotating pin 8) with respect to the mounting plate (9) to alternate between the closed position (Figure 3B) and the open position (Figure 3A) (in order for the pump to operate as disclosed, it must alternate between the closed and open positions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump head of Jess / Mou to incorporate a cover having an open position and a closed position as taught by Fujii for the purpose of protecting the pump head from contaminants in the external environment.

In Re Claim 8, the combined references above disclose all the limitations of Claim 7, and Fujii further discloses that the occlusion bed (4), rotor guide (13, 12, and portion of 9 that 13 and 12 are mounted on), rotor assembly (2), and pathway (between 4 and 2) are disposed between the cover (5) and the mounting plate (9) such that the pathway is inaccessible by a user of the pump head when the cover is in the closed position (paragraph [0040]: “closed state” inherently prevents access to the pathway as depicted in the top view of Figure 3b) and the pathway (between 4 and 2) is accessible by the user when the cover is in the open position (paragraph [0040]: “opened state” inherently allows access to the pathway as depicted in the top view of Figure 3a).

In Re Claim 9, the combined references above disclose all the limitations of Claim 8, and Fujii further discloses that the cover (5) extends adjacent the rotor guide (in the top view of Figure 3b the cover 5 extends to the left into the rotor guide area), and wherein the rotor guide (which would include 12 in the modified apparatus) defines a depression (a careful examination of Figure 2 reveals that the rectangular portion pointed to by label 12 is recessed, the recess reads on a depression) to provide finger space for the user to open the cover (in order for the locking mechanism 12 to work as intended, the space must be adequate for a finger to unlock the cover during disassembly).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Mou (PG Pub US 20100129248 A1) and further in view of O’Brien (US Patent 4,424,011 A).

    PNG
    media_image5.png
    311
    481
    media_image5.png
    Greyscale

Annotated Figure 15 of Jess
In Re Claim 7, Jess and Mou discloses all the limitations of Claim 1, and Jess further discloses a mounting plate (annotated above in Figure 15), however, Jess does not disclose a cover as claimed.
Nevertheless, O’Brien discloses a pump head (Figure 6) comprising: a cover (151) having a closed position (Figure 1) and an open position (Figure 7); and a mounting plate (153), wherein the cover (151) pivots with respect to the mounting plate (153) (via hinges 195, 196 in Figure 7) to alternate between the closed position (Figure 1) and the open position (Figures 6 and 7) (in order for the pump to operate as disclosed, it must alternate between the closed and open positions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a cover as taught by O’Brien on the mounting plate of Jess / Mou for the purpose of protecting the pump components from the environment.

In Re Claim 10, the combined references disclose all the limitations of Claim 7, and Jess further discloses that the mounting plate (annotated above) comprises an upper portion (top edge in Figure 14) and an opposite lower portion (bottom edge interface with 86).  However, Jess does not disclose an opening as claimed.
Nevertheless, O’Brien discloses that the mounting plate (153) comprises an upper portion (top edge in Figure 6) and an opposite lower portion (bottom edge adjacent to 166 in Figure 6), the lower portion (bottom edge adjacent to 166 in Figure 6) defining an opening (below 166/167 in Figure 6) for fluid to flow away from the pump head (Column 3, Lines 12 – 18: “The pump cavity is provided with a drain passageway 164 with a lamp 166 focused upward through a window in the bottom of the horizontally extending portion of the drain passageway onto photo cell 167 for detection of passage of any fluid down through the drain passageway, and which would be indicative of a leak”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the lower portion of the mounting plate of Jess to incorporate an opening for fluid to flow away from the pump head as taught by O’Brien for the purpose of draining any fluid that may have leaked into the pump cavity.


Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Mou (PG Pub US 20100129248 A1) and further in view of Cosentino (US Patent 4,221,543 A).

In Re Claim 7, Jess and Mou discloses all the limitations of Claim 1, and Jess further discloses a mounting plate (annotated above in Figure 15), however, Jess does not disclose a cover as claimed.
Nevertheless, Cosentino discloses a pump head (Figure 7) comprising: a cover (570) having a closed position (Figure 8) and an open position (Figure 7); and a mounting plate (521), wherein the cover (570) pivots with respect to the mounting plate (see the engagement region between 570 and 520 in Figure 7) to alternate between the closed position (Figure 8) and the open position (Figure 7) (in order for the pump to operate as disclosed, it must alternate between the closed and open positions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a cover as taught by Cosentino on the mounting plate of Jess / Mou for the purpose of protecting the pump components from the environment.

In Re Claim 11, the combined references above disclose all the limitations of Claim 7, and Cosentino further teaches a closure detection mechanism (576, 572, 574) including a first element (576) and a second element (574, 572), wherein the first element (576) is positioned on the cover (570) (see Figure 7) and the second element (574, 572) is positioned on the mounting plate (521) (see Figure 8) such that a circuit (54) is closed when the cover (570) is in the closed position and is open when the cover (570) is in the open position (see Column 4, Lines 14 – 22), and wherein the circuit controls a motor (58) of the rotor assembly (514) such that the motor (58) is operable when the circuit (42) is closed and is inoperable when the circuit (54) is open (as summarized in Column 4, Lines 14 – 22).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Mou (PG Pub US 20100129248 A1) and in view of Jarnagin (US Patent 9,072,540 B2) and further in view of Brugger (US Patent 5,928,177 A).
In Re Claim 13, Jess, Mou and Jarnagin disclose all the limitations of Claim 12, although the hinge brackets (144) of Jarnagin imply a tension bar (like a hinge pin) pivotably attached around hinge axis (146) to each of the cams, they do not explicitly disclose that the same tension bar (hinge pin) is attached to the inlet side occlusion cam and the outlet side occlusion cam as claimed.
Nevertheless, Brugger provides evidence in Figure 4 that a hinge bracket (146) having a hinge pin (144) to which cover (54) is pivotably attached.  Column 8, Lines 42 – 47 suggest that there can be separate hinge pins on either side of the cover (54) (“hinge pin 144 at its top and bottom ends”) OR “Alternatively, a single hinge pin 144 could extend through the entire length of the retaining block {hinge bracket} 146”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the hinge connection between the cams and hinge bracket of Jess / Mou / Jarnagin to incorporate a single tension bar (hinge pin) that extends through the entire length of the hinge bracket as taught by Brugger for the purpose of simplifying the apparatus by reducing the number of parts (by having .only one hinge pin instead of two).
In the modified apparatus Jarnagin and Brugger disclose a tension bar (144 of Brugger) having a tension bar inlet end (the end of the hinge pin 144 of Brugger that pivotably connects to the inlet side occlusion cam of Jarnagin) and a tension bar outlet end (the other end of the hinge pin 144 of Brugger that pivotably connects to the outlet side occlusion cam of Jarnagin), wherein the inlet side occlusion cam is attached to the tension bar inlet end (the inlet side occlusion cam is pivotably attached to the tension bar) and the outlet side occlusion cam is attached to the tension bar outlet end (the outlet side occlusion cam is pivotably attached to the tension bar) such that the tension bar extends between the inlet side and outlet side occlusion cams (since the hinge pin extends through the entire length of a hinge bracket, a middle portion of it would extend between the inlet side and outlet side occlusion cams).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent 4,155,362 A) in view of Mou (PG Pub US 20100129248 A1) and further in view of Leung (US Patent 9,474,573 B2).
In Re Claim 15, Jess and Mou disclose all the limitations of Claim 1, however, Jess does not teach that the pump head is configured to supply a fluid to a cooling circuit comprising one or more internal lumens.
Nevertheless, with reference to Figure 1, Leung teaches a cooling device (108) comprising two pump heads (Column 1, Lines 56 – 57 disclose two peristaltic pumps) that are configured to configured to supply a fluid to a cooling circuit (108, 112, 106, 114; see Column 1, Lines 57 – 61), the cooling circuit comprising one or more internal lumens (Column 13, Line 27: “lumen of hollow elongate shaft 184”) for circulating the fluid (Column 13, Line 32: “cooling fluid is circulated”) to a distal end (Column 13, Line 27: “to distal tip region 190”) of an energy delivery device (192, see Column 13, Lines 7 – 8) of a probe (106) of a medical probe assembly for delivering energy to a patient's body (Column 8, Lines 61 – 62: “application of energy to a tissue in a patient's body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the pump head of Jess / Mou to supply fluid to a cooling circuit comprising one or more lumens of a medical probe assembly as taught by Leung for the purpose of reducing the temperature of tissue in the in the vicinity of an energy delivery device, allowing a higher voltage to be applied without causing an unwanted increase in local tissue temperature (Column 4, Lines 10 – 16 of Leung).


Claims 16 — 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jess (US Patent ) in view of Ito (PG Pub US 20110004161 A1) and further in view of Mou (PG Pub US 20100129248 A1).

    PNG
    media_image6.png
    396
    740
    media_image6.png
    Greyscale

Annotated Figure 15 of Jess

    PNG
    media_image7.png
    530
    761
    media_image7.png
    Greyscale

Annotated Figure 14 of Jess

    PNG
    media_image8.png
    519
    780
    media_image8.png
    Greyscale

Second Annotated Figure 14 of Jess
In Re Claim 16, Jess discloses A pump head (Figure 14) for a peristaltic pump (16 in Figure 1), comprising: a mounting plate (see annotated Figure 15 above); an occlusion bed (80); a rotor guide (not labeled, see shaded region in the second annotated Figure 14 reproduced above); a rotor assembly (70) positioned between the occlusion bed (80) and the rotor guide (see second annotated Figure 14 above); wherein the rotor guide defines a rotor guide recess for the rotor assembly (70) ( adjacent to roller 71c in Figure 14; see first annotated Figure 14 above); a pathway for tubing (14), the pathway comprising an inlet portion (annotated above), an outlet portion (annotated above), and a connecting portion (arcuate portion 81) that connects the inlet portion to the outlet portion (81 is in the middle of the inlet portion and outlet portion as depicted in the annotated figure reproduced above); wherein the occlusion bed (80) has an occlusion bed inlet side (see label “inlet portion” in second annotated Figure 14) and an occlusion bed outlet side (see label “outlet portion” in second annotated Figure 14), wherein the occlusion bed outlet side defining a slot (see space between 20 and 21 in Figures 11 and 14) for the tubing (14), wherein the tubing (14) is compressed between the occlusion bed inlet side and the rotor guide inlet side (there is a kink in the tubing in Figure 14 in the region labeled “inlet portion” in second annotated Figure 14), and wherein the tubing is seated on the rotor guide outlet gap (in the region between 20 and 21 in Figures 11 and 12) and appears to be free to slide into the slot.
Jess does not disclose a cover.

    PNG
    media_image9.png
    430
    660
    media_image9.png
    Greyscale

Annotated Figure 1 of Ito
However, lto discloses A pump head for a peristaltic pump (Figure 1), comprising: a mounting plate (1); an occlusion bed (4); a rotor guide (shaded region in the annotated Figure 1 reproduced above); a rotor assembly (2) positioned between the occlusion bed (4) and the rotor guide (shaded region in the annotated Figure 1 reproduced above);

    PNG
    media_image10.png
    376
    597
    media_image10.png
    Greyscale

Annotated Figure 3 of Ito
wherein the rotor guide defines a rotor guide recess (see annotated figure above) for the rotor assembly; a pathway for tubing (21), the pathway comprising an inlet portion (adjacent to 13a, note that this includes the top surface of the mounting plate 1 on which the rotor assembly 2 and tube 21 rests), an outlet portion (adjacent to 13b, note that this includes the top surface of the mounting plate 1 on which the rotor assembly 2 and tube 21 rests), and a connecting portion (adjacent to 4a, note that this includes the top surface of the mounting plate 1 on which the rotor assembly 2 and tube 21 rests) that connects the inlet portion to the outlet portion (the portion of the mounting plate in contact with the tube 21 in the installed position is common to the inlet portion, outlet portion and connecting portion); and a cover (5) having a closed position (Figure 2) and an open position (Figure 1), wherein the occlusion bed (4), rotor guide (shaded region in the annotated Figure 1 reproduced above), rotor assembly (2), and pathway (13a, 13b, 4a) are disposed between the mounting plate (1) and the cover (5) (see Figure 1), wherein the cover (5) pivots (about “cover axis” 9) between the closed position (Figure 2) and the open position (Figure 1) to selectively expose the occlusion bed, rotor guide, rotor assembly, and pathway (see paragraph [0104], these elements that are clearly visible in the open position in Figure 1 would not be visible in the closed position in Figure 2), and wherein the occlusion bed is configured to move away from the rotor guide as the cover pivots from the closed position to the open position (paragraph [0104]: “Specifically, when the cover 5 is in the open position, the pressing member 4 is in the retracted position’) and the occlusion bed is configured to move toward the rotor guide as the cover pivots from the open position to the closed position (paragraph [0104]: “when the cover 5 is in the seal position, the pressing member 4 is in the proximity position’). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the occlusion bed and pump head of Jess to incorporate a pivoting cover linked to the occlusion bed as taught by Ito for the purpose of protecting the rotor guide and occlusion bed from contaminants in the external environment.
In the modified apparatus, the tubing would be compressed between the occlusion bed inlet side and the rotor guide inlet side as taught by Jess when the cover of Ito is in the closed position.
Jess and Ito do not explicitly disclose a rotor guide inlet groove and rotor guide outlet groove.
However, Mou discloses a pump head (Figures 1 and 2) having a pathway comprising an inlet portion (11), an outlet portion (12) and a connecting portion (adjacent to 20, 21) that connects the inlet portion to the outlet portion; the outlet side defining a slot (64) for the tubing (1), wherein the tubing is compressed in the inlet side groove (61), and wherein the tubing (1) is seated on the outlet groove (anchoring half groove portion of 64) and is free to slide into the slot (paragraph [0020]; Figures 1, 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the rotor guide inlet side and rotor guide outlet side of Jess / Ito to have an inlet groove and outlet groove respectively as taught by Mou such that the tubing is free to slide in the slot as taught by Mou for the purpose of allowing excess tube slack to tunnel out of the pump head area (paragraph [0020]).

In Re Claim 17, the combined references above disclose all the limitations of Claim 16, and Jess further discloses that the inlet portion of the pathway is defined between the occlusion bed and the rotor guide (the second annotated figure 14 above discloses that the occlusion bed is on one side of the inlet portion for the tube 14 and the rotor guide is on the other side of the inlet portion for the tube 14), the outlet portion of the pathway is defined between the occlusion bed and the rotor guide (the outlet portion in the annotated figure above is next to the sensors 20,21; the occlusion bed is on one side of the outlet portion for the tube 14 and the rotor guide is on the other side of the outlet portion for the tube 14), and the connecting portion of the pathway is defined between the occlusion bed (80) and the rotor assembly (70) (the circumference of rotor 7 is on one side of connecting portion 81 for the tube 14 and the arcuate portion 81 is on the other side of the connecting portion 81 for the tube 14).

In Re Claim 18, the combined references above disclose all the limitations of Claim 16, and Ito further discloses that the pathway (connecting portion adjacent to 4a) has a width (which is approximately the diameter of tubing 21) when the cover (5) is in the open position (i.e. when groove-shaped space 8 is formed), and wherein the width of the pathway is determined (see paragraph [0103] states that the positional relationship between the occlusion bed 4/4a and the rotor assembly 2 can be changed between a retracted position and a proximity position, this movement is linked to the opening and closing of the cover 5 as stated in paragraph [0104]: “the pressing member 4 moves simultaneously as the cover 5 is rotated via the coupling members”; therefore the positional distance {i.e. width as claimed} between the occlusion bed and the rotor assembly is determined by the angle of rotation of the cover 5) by an angle between the cover (5) and the pump head (Figure 1 depicts that the angle has a maximum value of approximately 90 degrees, in Figure 2 the angle is close to zero).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Brieske (US Patent 7,597,546 B2) in view of Mou (PG Pub US 20100129248 A1).
In Re Claim 1, Brieske discloses a pump head (Figures 1 – 3) for a peristaltic pump (Column 3, Line 11), comprising: 
an occlusion bed (26); a rotor guide (18); a rotor assembly (14, 16) positioned between the occlusion bed (26) and the rotor guide (18)(Column 3, Lines 11 – 36; Figure 1); 
and wherein the rotor guide (18) defines a rotor guide recess for the rotor assembly (14, 16)(best seen in Figure 1), and a pathway for tubing (“hose”; Column 3, Line 20), the pathway comprising an inlet portion (between 22 and 32), an outlet portion (between 23 and 34), and a connecting portion (between 26 and 16) that connects the inlet portion to the outlet portion (Column 4, Line 65 – Column 5, Line 4)(note that the inlet and outlet portion are interchangeable, one of 22/32 and 23/34 is the inlet portion and the other must be the outlet portion), 
wherein the rotor guide (18) has a rotor guide inlet side defining a rotor guide inlet groove (22) and a rotor guide outlet side defining a rotor guide outlet groove (23), wherein the occlusion bed (26) is movable with respect to the rotor guide (18) and the rotor assembly (14, 16)(Column 4, Lines 65 – 67), wherein the inlet portion of the pathway is defined between the occlusion bed (26) and the rotor guide (28) (the portion of the tube held between 22 and 32 is for feeding liquid), the outlet portion of the pathway is defined between the occlusion bed (26) and the rotor guide (18) (the portion of the tube held between 23 and 34 is for discharging the liquid), and the connecting portion of the pathway is defined between the occlusion bed (26) and the rotor assembly (14, 16) (the connecting portion is where pumping action takes place by occluding the tube via the rollers 16)(Column 3, Lines 17 – 20), 
wherein the occlusion bed (18) has an occlusion bed inlet side (having groove 32) and an occlusion bed outlet side (having a groove 34), the occlusion bed outlet side defining a slot (between 23 and 34) for the tubing (Column 3, Lines 43 – 46), wherein the tubing is compressed between the occlusion bed inlet side (32) and the rotor guide inlet groove (22) (Column 4, Line 67 – Column 5, Line 2).
Brieske does not disclose that the tubing seated on the rotor guide outlet groove is free to slide in the slot.
However, Mou discloses a pump head (Figures 1 and 2) having a pathway comprising an inlet portion (11), an outlet portion (12) and a connecting portion (adjacent to 20, 21) that connects the inlet portion to the outlet portion; the outlet side defining a slot (64) for the tubing (1), wherein the tubing is compressed in the inlet side groove (61), and wherein the tubing (1) is seated on the outlet groove (anchoring half groove portion of 64) and is free to slide into the slot (paragraph [0020]; Figures 1, 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the outlet groove of Brieske such that the tubing is free to slide in the slot as taught by Mou for the purpose of allowing excess tube slack to tunnel out of the pump head area (paragraph [0020]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Brieske (US Patent 7,597,546 B2) in view of Mou (PG Pub US 20100129248 A1) and further in view of Leung (US Patent 9,474,573 B2).
In Re Claim 20, in addition to the limitations disclosed by Breiske and Mou applied to Claim 1, Breiske also discloses that the occlusion bed (26) defines an occlusion bed recess (best seen In Figure 3, it’s the curved surface that includes 30) for the rotor assembly (14, 16)(the curved surface that includes 30 conforms to the rotor assembly 14, 16 in Figure 1), the rotor assembly (14, 16) configured to rotate with respect to the occlusion bed (26) and the rotor guide (18)(because both 26 and 18 are stationary relative to the rotation of the rotor assembly during pumping operation); but Breiske and Mou do not teach that the pump head supplies cooling fluid to a medical probe assembly.
However, with reference to Figure 1, Leung teaches a cooling device (108) comprising a pump head (Column 1, Lines 56 — 57 disclose two peristaltic pumps — each of which read on a pump head) that urges fluid to flow through tubing (112) to supply a cooling fluid (via a cooling circuit - 108, 112, 106, 114; see Column 1, Lines 57 – 61) to a medical probe assembly (106, 190) for delivering energy to a patient's body (Column 8, Lines 61 — 62: “application of energy to a tissue in a patient's body”), the medical probe assembly comprising: at least one probe (106) having an elongate member (180, 184, 190, see Figures 1, 3A and 3B) with a distal region (180, 184, 190, 192) and a proximal region (160, 112, 114), the distal region (180, 184, 190, 192) comprising an electrically non-conductive outer circumferential portion (Column 12, Lines 46 — 49: “adjustable insulation sleeve’, or epoxy 320 in Figure 3B reads on a non- conductive outer circumferential portion), and an electrically and thermally-conductive energy delivery device (192, Column 12, Lines 30 — 34) extending distally from the electrically non-conductive outer circumferential portion (i.e. inside the patients body tissue) for delivering one of electrical and radiofrequency energy to the patient's body (Column 12, Lines 30 — 34), the energy delivery device comprising a conductive outer circumferential surface (Column 12, Lines 53 — 54: “conductive regions may be provided along distal tip region 190”) and one or more internal lumens (302, 304 in Figure 3B) for circulating the cooling fluid to a distal end of the energy delivery device (i.e., inside the patient’s body tissue).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to utilize the pump head of Breiske / Mou to supply fluid to a cooling circuit comprising one or more lumens of a medical probe assembly as taught by Leung for the purpose of reducing the temperature of tissue in the in the vicinity of an energy delivery device, allowing a higher voltage to be applied without causing an unwanted increase in local tissue temperature (Column 4, Lines 10 — 16 of Leung).


Allowable Subject Matter
Claim 21 is allowable over the prior art of record (see reasons for allowance for Claim 19 in the 05/25/2021 office action, Claim 21 has been presented as Claim 19 written in independent form).
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see reasons for allowance for Claim 19 in the 05/25/2021 office action).



Response to Arguments
Applicant has not presented any arguments addressing the references provided in response to the AFCP 2.0 program, these references have been used in the present office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        12 August 2022